Citation Nr: 0301843	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  02-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury. 

2.  Entitlement to service connection for a bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January to May 
1967.  The veteran had service with the Air National Guard 
from January 1967 to January 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for residuals of a right ankle injury, 
bilateral hearing loss and tinnitus.

The veteran appeared at the RO in August 2000 in connection 
with his claims and proffered testimony before the 
undersigned member of the Board.  A transcript of the 
veteran's hearing testimony has been associated with his 
claims file.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and all identified relevant evidence 
necessary for disposition of the appeal has been obtained.

2.  The right ankle injury sustained in service was acute and 
transitory and resolved without post service residual 
disability.

3.  The evidence does not establish that the veteran has 
bilateral hearing loss and/or tinnitus.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.156(a), 
3.159 and 3.326(a) (2002).

2.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.156(a), 3.159 and 3.326(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes the recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a), 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be satisfied by remanding this case with 
directions to provide assistance to the veteran.  The RO has 
collected all identified medical records.  The veteran has 
been provided notice of the applicable laws and regulations.  
There is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file.  Most notably, copies of the veteran's relevant 
private and Social Security Administration records have been 
obtained and associated with his claims file and the veteran 
has been given the opportunity to testify in connection with 
his claim.  Further, by virtue of the rating decision and 
statement of the case, as well as correspondence to the 
veteran by the RO in May 2001, the veteran had been given 
notice of the information and medical evidence necessary to 
substantiate his claim.  Therefore, under the circumstances, 
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran contends that he has a current right ankle 
disorder stemming from an injury to the ankle sustained in 
service.  He also contends that he has current hearing loss 
and tinnitus due to exposure to acoustic trauma related to a 
live fire exercise during basic training.

The veteran's service medical records show that in January 
1967 he presented to a service department dispensary with 
complaints of right ankle pain.  Right ankle ligament strain 
was diagnosed.  Service medical records are thereafter 
negative for further complaints and/or findings referable to 
the veteran's right ankle.  On the veteran's April 1967 
medical examination for release from active duty, a clinical 
evaluation of the veteran's ears and lower extremities to 
include his feet found no abnormalities.  Audiometric 
examination revealed the following threshold levels:  0 (15), 
0 (15) and 0 (15) bilaterally at the 1,000, 2,000 and 4,000 
hertz frequencies, respectively.  (The figures in parentheses 
represent conversion of ASA values, in use in the military 
prior to November 1967, to the ISO standard currently use).  
On a contemporaneous report of medical history, the veteran 
offered no hearing complaints and, in fact, specifically 
denied a past or present history of hearing loss and ear 
trouble.

The post service clinical records including records received 
from the Social Security Administration and relied upon by 
that agency to award the veteran Social Security 
Administration disability benefits show no complaints and/or 
clinical findings referable to hearing loss, tinnitus and/or 
a right ankle disability.  On a physical examination provided 
to the veteran in January 1999 by John P. Sandifer, M.D., the 
veteran's extremities were found to be within normal limits 
with the exception of the right knee.

In September 2000, the veteran underwent a functional 
capacity evaluation by Philip Osborne, M.D.  On this 
evaluation, the veteran reported, as a work-related injury, 
that in 1990 he sprained his right foot and was off work 
approximately 2 to 3 weeks.  The veteran denied current 
medical care for any condition other than for a recent injury 
to his right knee.  A physical examination of his HEENT found 
no abnormalities.  The veteran's tympanic membranes were 
noted to be clear and his canals patent.  Physical 
examination of his ankles revealed range of motion to be 
normal bilaterally with no ligamentous instability.

At his personal hearing in August 2002 the veteran testified 
that he injured his right ankle in service and that 
subsequent to service he has experienced right ankle 
discomfort and weakness.  He said that his ankle condition 
would flare-up 2 to 3 times a year and that when it did, he 
would either tough it out or take Aspirins for pain.  He 
further said he did not seek medical care from a physician 
for his ankle complaints.  The veteran also described a field 
training exercise during his basic training during which he 
was exposed to acoustic trauma from exploding munitions.  He 
testified that as a result of this exposure he experienced 
ringing in his ear and the onset of hearing loss.

Analysis

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities to include sensorineural hearing 
loss, when they are manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991).  Further, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A Right Ankle Disorder

A claim of service connection must be accompanied by medical 
evidence, which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
can be no valid claim.  See, e.g., Warmhoff v. Brown, 8 Vet. 
App. 517 (1996) (it is well settled that there must be 
evidence of a present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such instance have 
resulted in disability.  See 38 U.S.C.A. § 1110.  In the 
absence of proof of present disability, there can be no valid 
claim.")

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that, in order to prevail on the issue of service connection 
on the merits, "there must be evidence of a current 
disability, see Rabideau, 2 Vet. App. 143; medical or, in 
certain circumstances, lay evidence other than service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) Aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (Table); [see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson, 12 Vet. App. 253.

In this case, the veteran's service medical records reveal 
that he was treated for a right ankle injury in service.  
However, the fact that the veteran was treated in service for 
this disorder is insignificant for a grant of service 
connection in light of the fact that the veteran's discharge 
examination as well as subsequent clinical records, show no 
residual disability to service connect.  Here we observe that 
physical examination of the right ankle as late as September 
2000 showed that the ankle had normal range of motion and no 
instability or any other pathology related to the right 
ankle.  Consequently, we find that the episode of right ankle 
ligament strain in service was acute and transitory and 
resolved before the veteran's discharge.  In the absence of 
any supportive medical evidence showing that the veteran 
currently has a right ankle disorder let alone a right ankle 
disorder attributable to an injury in service, the Board 
concludes that there is no reasonable basis to establish 
service connection for a right ankle disability.

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has current right ankle disability related to service.  
Ultimately, however, the Board must conclude that the medical 
evidence in this case is controlling and is simply 
overwhelming against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.

Bilateral Hearing Loss and Tinnitus

Analyzing the veteran's claim for hearing loss and tinnitus 
in light of the evidence summarized above, the Board first 
notes that there is no clinical evidence of hearing loss or 
tinnitus in service or of sensorineural hearing loss within 
one year of service.  Furthermore, while the veteran 
testified in August 2002 that he had the onset of hearing 
loss and tinnitus in service, clinical history provided by 
the veteran and documented contemporaneous to service 
contradicts this assertion.  This contemporaneous clinical 
data, specifically recorded for the purposes of identifying 
the existence of such disorders, must be awarded more 
probative value than recollections made from memory many 
years thereafter.  Furthermore, neither hearing loss nor 
tinnitus was identified on the veteran's medical examination 
for service separation in April 1967 nor has either of these 
disorders appear to have been diagnosed by any medical 
professional subsequent to service.

While the veteran contends that he has bilateral hearing loss 
and tinnitus attributable to service, as a layman (i.e., a 
person without medical training or expertise) is not 
competent to offer an opinion concerning medical etiology or 
diagnosis.  Heuer v. Brown, 7 Vet. App. 379 (1995).  As there 
is no evidence of record to indicate any treatment or 
diagnosis for hearing loss or tinnitus in service or 
subsequent thereto, the Board is constrained to conclude that 
there is no reasonable basis to establish service connection 
for either of these disorders.

While the veteran's testimony regarding his service exposure 
to acoustic trauma has been considered, the Board finds that 
the contemporaneous records, which do not document acoustic 
trauma injury or residuals thereof, are entitled to far more 
probative weight than the veteran's recollections of events, 
which occurred decades previously.  The negative clinical and 
documentary evidence in service and for many years thereafter 
is clearly more probative than the veteran's assertion that 
he has hearing loss and tinnitus attributable to service.  To 
summarize, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced acoustic 
trauma in service causing hearing loss and tinnitus is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  This is especially 
so when neither of these conditions are documented by the 
clinical evidence currently on file.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt but does not find the evidence 
is approximately balanced such as to warrant its application.




ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for bilateral hearing loss and tinnitus is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

